       Case 4:19-cv-00325-HSG Document 576 Filed 08/04/21 Page 1 of 1



 1

 2   Jessica M. Dean, Esq. (CSB No. 260598)
     Benjamin H. Adams, Esq. (CSB No. 272909)
 3   DEAN OMAR BRANHAM SHIRLEY, LLP
     302 N. Market Street, Suite 300
 4   Dallas, Texas 75202
     Telephone: (214) 722-5990
 5   Facsimile: (214) 722-5991
     jdean@dobslegal.com
 6   badams@dobslegal.com

 7   Attorneys for Plaintiffs

 8
                                 UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                         OAKLAND DIVISION
11

12
     In re Toy Asbestos Litigation               Case No: 4:19-cv-00325-HSG
13
                                                 ORDER GRANTING DISMISSAL OF
14                                               DEFENDANT GENERAL ELCECTRIC
                                                 COMPANY WITH PREJUDICE
15

16                                               Judge:             Honorable Haywood S. Gilliam, Jr.
17
            PURSUANT TO STIPULATION, IT IS ORDERED that Plaintiffs Agnes Toy, individually
18
     and successor-in-interest to the Estate of Thomas H. Toy, Sr., deceased; Thomas H. Toy, Jr.,
19
     individually and as legal heir to Thomas H. Toy, Sr., deceased, (“Plaintiffs”) action is dismissed
20
     with prejudice as to Defendant General Electric Company, only, with mutual wavier of costs,
21
     pursuant to Rule 41 of the Federal Rules of Civil Procedure.
22

23   Dated: August 4, 2021
24
                                                          Honorable Haywood S. Gilliam, Jr.
25                                                        United States District Judge
26

27

28


                                             1
      ORDER GRANTING DISMISSAL WITH PREJUDICE OF DEFENDANT GENERAL ELECTRIC COMPANY
